OPINION — AG — **** FOREST FIRES — VIOLATERS — COMPLAINT — PROSECUTION **** ANY PERSON WHO HAS KNOWLEDGE OF AN INDIVIDUAL WHO VIOLATES THE PROVISIONS OF 2 Ohio St. 1968 Supp., 749 [2-749], MAY MAKE A COMPLAINT WITH THE DISTRICT ATTORNEY'S OFFICE OF THE DISTRICT WHERE THE OFFENSE WAS COMMITTED. AUTHORIZED AGENTS OF THE STATE BOARD OF AGRICULTURE HAVE AUTHORITY TO MAKE COMPLAINTS WITH SUCH DISTRICT ATTORNEY'S OFFICE IN THEIR OFFICIAL CAPACITY AS AGENTS OF THE BOARD AGAINST INDIVIDUALS WHO VIOLATE SAID SECTION. CITE: ARTICLE II, SECTION 17, 19 Ohio St. 1965 Supp., 215.16 [19-215.16], 2 Ohio St. 1968 Supp., 2-4 [2-2-2-4], 2 Ohio St. 1968 Supp., 1-3 [2-1-3] (GARY GLASGOW)